                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



JAMES R., 1                                                               Case No. 3:18-cv-01147-AA
                                                                           OPINION AND ORDER
                Plaintiff,

        vs.

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                Defendant.


AIKEN, District Judge:

        Plaintiff James R. seeks judicial review of the final decision of the

Commissioner of Social Security ("Commissioner") denying his claim for Disability

Insurance Benefits.          This Court has jurisdiction under 42 U.S.C. §§ 405(g) and




        1 In the interest of p1·ivacy, this opinion uses only the first name and the initial of the last name

of the non-governmental party or parties in this case. When applicable, this opinion uses the same
designation for the non-governmental party's immediate family member.



Page 1 - OPINION AND ORDER
1383(c). For the reasons below, the Commissioner's decision is REVERSED, and the

case is REMANDED for further proceedings.

                                    BACKGROUND

         Plaintiff applied for disability benefits on July 7, 2014. He alleged disability

starting February 1, 2013 due to diabetes mellitus, hearing impairment, and

neuropathy. Plaintiff appeared at a hearing before an Administrative Law Judge

("ALJ") on June 15, 2017. On August 21, 2017, the ALJ issued his decision finding

plaintiff not disabled. The Appeals Council denied review, making the ALJ's decision

the final decision of the Commissioner. This action followed.

                               STANDARD OF REVIEW

         A reviewing court shall affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Baston v. Comm'r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). "Substantial evidence is 'more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion."' Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine

whether substantial evidence exists, the district court must "examine the

administrative record as a whole, weighing both the evidence that supports and

detracts" from the ALJ's decision. Gonzales v. Sullivan, 914 F.2d 1197, 1200 (9th Cir.

1990).




Page 2 - OPINION AND ORDER
                                          DISCUSSION

      The ALJ below determined that plaintiff was not disabled under the Social

Security Act.       The Social Security Administration uses a five-step process to

determine whether a claimant is disabled.                  See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The burden of proof falls to the claimant at steps one through four and

with the Commissioner at step five. Id.; Bustamante v. Massanari, 262 F.3d 949,

953-54 (9th Cir. 2001). At step four, the ALJ considers the claimant's residual

functional capacity ("RFC") and past relevant work. If the ALJ finds-based on the

RFC-that the claimant can still perform past relevant work, the claimant is not

disabled. 20 C.F.R. § 404.1520(a)(4)(iv). If the ALJ finds the plaintiff cannot still

perform past relevant work, then the ALJ will move on to step five. 20 C.F.R. §

404.1520(a)( 4).

      At step one, the ALJ below found that plaintiff had not engaged in substantial

gainful activity since the alleged onset date. Tr. 37. 2 At step two, the ALJ found that

plaintiff had several severe impairments: diabetes, neuropathy, hearing loss,

tinnitus, and hypertension. Id. At step three, the ALJ found that plaintiff had no

impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1. Tr. 39.




      2   "Tr." refers to the Transcript of the Social Security Administrative Record provided by the
Commissioner.



Page 3 - OPINION AND ORDER
      The ALJ then determined that plaintiff had an RFC "to perform light work, as

defined in 20 CFR 404.1567(b), that does not require more than frequent use of foot

controls; that occurs in a moderate or quieter noise environment or that routinely

allows the claimant to wear hearing protection that reduces the noise level to

moderate, and that does not require exposure to vibration or hazards." Tr. 40. Then,

at step four, the ALJ found that plaintiff was "capable of performing past relevant

work as a postal clerk." Tr. 43. As a result, the ALJ concluded that plaintiff was not

disabled. Tr. 43.

      Plaintiff alleges that the ALJ erred in rejecting the opinions of J. Scott

Pritchard,   D.O.,   and Thomas W.       Davenport, M.D.,     two State Disability

Determination Services consultants.       The doctors reviewed plaintiffs medical

records, findings from his consultative examination, treatment records, and plaintiffs

reported activities to render opinions about how plaintiffs impairments might limit

his ability to work. Tr. 52-54, 64--69. Among other environmental limitations, each

doctor opined that plaintiff should "[a]void even moderate exposure" to noise. Tr. 58,

73 (emphasis added).

      The ALJ gave "great weight" to most of the opinions provided by Dr. Pritchard

and Dr. Davenport, noting that these doctors "are considered experts in the Social

Security Disability programs and their opinions are well supported by the medical

evidence." Tr. 42. However, the ALJ noted that "the longitudinal record shows that

with hearing aids, the claimant would not need to see the speaker's face, as set forth

by Dr. Pritchard and Dr. Davenport," and he therefore did not include such limitation



Page 4 - OPINION AND ORDER
in plaintiffs RFC. Tr. 42. And the ALJ did not adopt the doctors' opinions that

plaintiff could not tolerate "moderate" exposure to noise. Instead, as mentioned, the

ALJ determined that plaintiff could perform work "that occurs in a moderate or

quieter noise environment or that routinely allows the claimant to wear hearing

protection that reduces the noise level to moderate." Tr. 40.

      An ALJ's rejection of medical opinions must be "explicit" and supported by

"substantial evidence." Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An

ALJ may not simply provide his own conclusion; he must also explain why his

interpretation of the evidence differs from the doctors'. Reddick v. Chater, 157 F.3d

715, 725 (9th Cir. 1998). The ALJ also may not ignore relevant evidence but must

consider the evidence "as a whole" in arriving at a conclusion based on "substantial

evidence." Holohan v. Massanari, 246 F.3d 1195, 1201, 1207 (9th Cir. 2001). "[A]n

ALJ errs when he rejects a medical opinion ... while doing nothing more than

ignoring it." Garrison, 759 F.3d at 1012-13.

      Here, the only explanation that the ALJ gave for rejecting the reviewmg

doctors' opinions about plaintiffs hearing-related limitations was that "the

longitudinal record shows that with hearing aids, the claimant would not need to see

the speaker's face ...." Tr. 42. The ALJ attributed that opinion to the Dr. Pritchard

and Dr. Davenport, but neither doctor provided that opinion. As the ALJ noted,

Brandon Markus, D.O., who examined plaintiff, opined that plaintiff would need to

see a speaker's face to understand them. Tr. 42, 430-31.        Although Dr. Pritchard




Page 5 - OPINION AND ORDER
and Dr. Davenport both examined Dr. Markus's examination records, neither doctor

referenced that limitation in their report. See Tr. 51-61, 63-76.

      The ALJ's only reason for rejecting the opinions of Dr. Davenport and Dr.

Pritchard is thus either not supported by the record or is based on a misreading of

the record. Because the ALJ provided no other reason to reject of the doctor's opinions

about plaintiffs noise limitations, the ALJ erred in rejecting those opinions.

      In rejecting the opinions of Drs. Pritchard and Davenport, the ALJ may have

committed a harmless error. In general, an error is harmless if "it does not negate

the validity of the ALJ's ultimate conclusion." Cha Yang v. Commissioner of Social

Sec. Admin., 488 Fed. Appx. 203, 204 (9th Cir. 2012) (citation omitted). However,

remand-rather than affirmance-is appropriate where an error prevents the district

court's "meaningful review" of the ALJ decision. Brown-Hunter v. Colvin, 806 F.3d

487, 492 (9th Cir. 2015). Here, the ALJ prevented this Court from being able to

meaningfully review his decision by failing to provide a reason for his rejection of the

doctors' opinions on environmental noise limitations. See id.

       Furthermore, the ALJ determined that plaintiff could perform past relevant

work as a Postal Clerk, which has a noise level of "Level 3 - Moderate." Selected

Characteristics of Occupations Defined in the Revised Dictionary of Occupational

Titles ("SCODICOT"), Part B 209.687-26. And when asked by the ALJ at the hearing,

a Vocational Expert ("VE") provided three other occupations that exist in substantial

numbers in the national economy that plaintiff could perform: Motel Cleaner,

Electronic Worker, and Packing Line Worker. Tr. 570. However, each of these also



Page 6 - OPINION AND ORDER
has a "Moderate" noise level. SCODICOT, Part B 323.687-014, 726.687-010, 753.687-

038. The ALJ did not ask the VE whether any occupations exist in substantial

numbers for someone with the same characteristics and RFC as plaintiff but with a

more restrictive environmental noise limitation.

      It is therefore unclear whether the ALJ would have reached the same disability

determination even ifhe had included the doctors' environmental noise limitation in

plaintiffs RFC. As a result, it is uncertain whether the ALJ's rejection of the doctors'

opinions was inconsequential to his final disability determination. Black v. Astrue,

472 Fed. Appx. 491, 493 (9th Cir. 2012) (citing Stout c. Comm'r, Soc. Sec. Admin., 454

F.3d 1050, 1055 (9th Cir. 2006)). Because it is not clear whether the ALJ's error was

harmless, I remand the case to the ALJ to consider all the evidence. See id. at 493

(finding remand appropriate where the court could not "determine whether the error

was harmless because the ALJ did not provide a statement of reasons for rejecting

evidence relevant to [the plaintiffs RFC]").

                                   CONCLUSION

      The Commissioner's decision is REVERSED, and this case is REMANDED for

further proceedings.

      IT IS SO ORDERED.

      Dated this ~ y of February 2020.



                                ~~
                                Ann Aiken
                            United States District Judge



Page 7 - OPINION AND ORDER
